DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to amended claims 1, 11, 16, 19 and canceled claim 15 filed on 10/28/2022 have been considered but they are moot in view of the new ground (s) of rejection.
The objection of claim 15 is withdrawn in view of applicant canceled claim 15
The rejection of claims 1, 3, 5, 10 under 35 U.S.C. §112 (b) is withdrawn in view of Applicant’s amended claim 1.
The rejection of claims 1, 3, 5, 10 under double patenting is withdrawn in view of Applicant filed a terminal disclaimer on 10/28/2022 over the prior patent 11127282.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1-3, 5-13 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable by Lee et al. (U.S. 2017/0161004 A1) and in view of Wolfson et al. (U.S. 2020/0103489 A1).

	Regarding Claim 1 (Current amended), Lee discloses a method, (Lee, [0009] “a method”) comprising: 
detecting, by a detector circuit of an emergency response system, a propagated signal from a device (Lee, [0015] “server receive sensing data from at least one sensor and to receive rescuee information generated based on a distress signal transmitted from at least one user device” and Fig. 18, [0201] “The routers 1802 may sense signals (e.g., distress signals or identification signals) generated from the rescuees' terminals and report the result of sensing to a building management server 1820, or a rescue team's server 1822” Lee teaches detecting, by a detector circuit (sensor) of an emergency response system (a building management server), a propagated signal (distress signal) from a device (rescuees’ terminal);
determining, by the processor, a location of a source of the propagated signal (Lee, [0015] “server comprising a processor configured to determine an area based on the sensing data and the rescuee information” and Fig. 18, [0201] “The routers 1802 may sense signals (e.g., distress signals or identification signals) generated from the rescuees' terminals and report the result of sensing to a building management server 1820, or a rescue team's server 1822” Lee teaches determining, by the processor, a location (area) of a source of the propagated signal (location of the rescue information).
generating, by the processor of the emergency response system, , a generic display object representing the source of the propagated signal (Lee, Fig. 15, [0185] “the sensing data and distress signal may be delivered by at least one router and/or management server to the rescuer's terminal” and Fig. 7, [0124] [0125] “the rescuer 720 may view images displayed on the display 710. The display 710 outputs search information containing contents necessary for the rescuer to search a distress site” Lee teaches generating a generic display object (a distress site) representing the source of the propagated signal (distress signal) and view on the display of the rescuer’s terminal (responder terminal).
capturing, by a camera component of the emergency response system a real- world scene (Lee, [0064] [0065] “The search information may be updated in real-time by communication between the electronic device 100 and various external sensors .The electronic device 100 may further include a camera module (not shown) that captures the external environment and outputs a plurality of images to the processor 102”Lee teaches the emergency response system (the management server/rescue team server) includes a camera to capture a real-world scene (external environment) in real-time; 
displaying, on a display of an emergency responder terminal, the real-world scene captured by the camera component (Lee, [0064] [0065] “The search information may be updated in real-time by communication between the electronic device 100 and various external sensors” and Fig. 7, [0124]-[0126] “FIG. 7, the rescuer's terminal 700 may interwork with a display 710 positioned close to the rescuer's eyes, the rescuer 720 may view images displayed on the display 710…outputs search information containing contents necessary for the rescuer to search a distress site, includes information 702, 704, 706, and 708 regarding each area rescued, together with guide information 712 for an area where he is to enter” Lee teaches displaying on the display (710) of an emergency responder terminal (a rescuer’s terminal 700) the real-world scene (in real-time) captured by the camera; and
displaying, on the display when the source of the propagated signal falls within a field of view of the camera component, the generic display object representing the source of the propagated signal (Lee, Fig. 7, [0124]-[0126] “FIG. 7, the rescuer 720 may view images displayed on the display 710…outputs search information containing contents necessary for the rescuer to search a distress site, includes information 702, 704, 706, and 708 regarding each area rescued, together with guide information 712 for an area where he is to enter, may be an image of an aisle, wall, or room of a building, as the distress site, based on the position of the rescuer 720” Lee teaches displaying on the display (710) when the propagated signals (distress signals) falls within a field of view of the camera (the distress site), representing each area rescued where the rescuer 720 enter (Fig. 7).
wherein the size and position of the generic display object displayed on the display is based on its distance from and orientation relative to the real world location and orientation of the emergency responder terminal (Lee, Fig. 7, [0126] The information 702, 704, 706, and 708 regarding each area may be placed on a portion on the display 710 which corresponds to the direction and distance where the area is actually positioned with respect to the position of the rescuer 720, the information 702, 704, 706, and 708 regarding each area may be displayed in a larger size as the area is positioned closer to the rescuer 720 or needs a quicker rescue” Lee teaches the size and position of the generic display object based on its distance and orientation relative to the real world of the emergency responder terminal (corresponds to the direction and distance where the area is actually positioned with respect to the position of the rescuer 720), e.g. each area may be displayed in a larger size as the area is positioned closer to the rescuer 720.
However, Lee does not explicitly teach in response to a determination that the device is not a registered non-responder terminal of the emergency response system;
Wolfson teaches in response to a determination that the device is not a registered non-responder terminal of the emergency response system (Wolfson, Figs. 5, 6, [0015] “a method that receives, from an emergency response system, location information for a responder, determines, using the street address, the first elevation, and the floor number, a horizontal distance and a vertical distance to the location of the responder, displays, on the device, a representation of the horizontal distance and the vertical distance…that computes and displays a representation of horizontal and vertical distance between a device and a responder's device” Wolfson teaches based on the receiving, from an emergency response system, location information include elevation, longitude (vertical) and latitude (horizontal distance) of a device (referred to as a device is not a registered non-responder terminal), computes the distance to a responder’s device;
Lee and Wolfson are combinable because they are from the same field of endeavor, system and method for image processing and try to solve similar problems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made for modifying the method of Lee is combinable because they are from the same field of endeavor, system and method for image processing and try to solve similar problems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made for modifying the method of Lee to combine with a device is not a registered non-responder terminal (as taught by Wolfson) in order to include longitude, latitude and an altitude of a device location and compare location of source signal of device and locations of registered terminal of ERS because Wolfson can provide determining the device is not a registered non-responder terminal of the emergency response system (Wolfson, Figs. 5, 6, [0015]), Doing so, it may improve to provide the accuracy locations with using GPS location capability based on registered locations on database of EMS (Wolfson, [0006]).
Regarding Claim 2, Lee discloses the method of claim 1, wherein generating the generic display object comprises generating the generic display object such that the generic display object provides a color code indication of a distance from the location of the source of the propagated signal to the emergency responder terminal (Lee, [0126] “the information 702, 704, 706, and 708 regarding each area may be displayed in different colors depending on distances or rescue priorities. According to an example embodiment of the present disclosure, an area required to be first rescued may display a red alert lamp that flickers. Further, based on per-area priorities, the search information may be displayed in red for a higher-priority area and in blue for a lower-priority area” Lee teaches the generic display object provides color code indication of a distance (each area may be displayed in different colors depending on distances or rescue priorities).
Regarding Claim 3, Lee teaches the method of claim 2, further comprising: providing, based on a selection of the generic display object, situational status information (Lee, Fig. 7, [0127] [0128] “The information 702, 704, 706, and 708 regarding each area may include at least one of the names, degree of danger, and type of danger (e.g., temperature, gas concentration, or smoke) of the area… the information 702 about the first area includes "warehouse/likelihood of explosion:..” Lee teaches based on a selection of the generic display object (the information 702, 704, 706 and 708) situational status information (name, degree of danger, etc.).
Regarding Claim 4 (Canceled).
Regarding Claim 5, Lee discloses the method of claim 1, further comprising determining, by the processor, if the source of the propagated signal is associated with a registered non-responder terminal of the emergency response system (Lee, Fig. 18, [0201] The routers 1802 may sense signals (e.g., distress signals or identification signals) generated from the rescuees' terminals and report the result of sensing to a building management server 1820, or a rescue team's server 1822” and [0132] “the distress signal may include at least one of the identification information and location information regarding the rescuee's terminal” Lee the propagated signal is associated  with a registered non-responder terminal (the identification information of the rescuee's terminal) of the emergency responder system (a building management server 1820, or a rescue team's server 1822).
Regarding Claim 6, Lee discloses the method of claim 5, further comprising ignoring the propagated signal when the source of the propagated signal is associated with a registered non-responder terminal of the emergency response system (Lee, [0132] “the distress signal may include at least one of the identification information and location information regarding the rescuee's terminal” and Fig. 6,  [0119] “Routers R1, R2, R3, R4, and R5 may gather sensing data broadcast from the sensors located within their respective sensing areas. Since no rescuee's terminal is present in area S1, the router R1 fails to sense a distress signal from a rescuee's terminal” the propagated signal (distress signal) is ignored when a registered non-responder terminal (rescuee’s terminal) is not existing in the distress area.
Regarding Claim 7, Lee discloses the method of claim 1, wherein determining the location of the source of the propagated signal is based on a signal strength of the propagated signal (Lee, [0205] “The rescuee's terminal 1830 determines whether the AOA and received signal strength (or location) of the rescuee's terminal 1832” Lee teaches determining the location of the rescuee’s terminal (the source of the propagated signals) based on a signal strength.
Regarding Claim 8, Lee discloses the method of claim 1, wherein determining the location of the source of the propagated signal comprises: 
obtaining, from a plurality of non-terminal identification components of the emergency response system (Lee, [0114] “Referring to FIG. 6, a distress site 600 may be, e.g., a building on fire. Multiple sensors 620 are positioned inside the building to sense a dangerous situation, and a router (or a gateway) 610 is provided in each section separated physically or spatially to communicate with sensors 620 in a corresponding section” Lee teaches one or more sensors (620 non-terminal identification components) can sense a dangerous situation within the building on fire;
 a signal strength value of the propagated signal detected by a detector circuit of each of the non-terminal identification components; and analyzing, by the processor, the obtained signal strength values of the plurality of non-terminal identification components (Lee, [0094] “the sensor module 240 may convert the measured or detected information into an electrical signal” and [0165] “the rescuer's terminal may determine the distance to the rescuee's terminal that has send the distress signal based on the strength (power level) of the distress signal received” Lee teaches a sensor module (230) detects and convert the measured of strength value of the distress signal such as power level (obtained signal strength); 
wherein the location is a position within a space defined by the plurality of non- terminal identification components determined based on the analysis (Lee, Fig. 6, [0115] “the router 610 may periodically or a periodically monitor the occurrence of distress signals or sensing data from the user devices 630 or sensors 620 pre-registered, sensible, or positioned around” the router may monitor the position within a space of environment (Fig. 6) by analysis sensing data from sensors 620 pre-registered (non-terminal identification).
Regarding Claim 9, Lee discloses the method of claim 1, wherein the processor is one or more processors of the emergency responder terminal (Lee, [0108] FIG. 5, the electronic device 100 of FIG. 1, as an HMD device 500 worn on the user's head” the emergency responder terminal (e.g. HMD devices 500 worn by a firefighter) include a processor (an electronic device 100).
Regarding Claim 10, Lee discloses the method of claim 1, wherein the processor is one or more processors of an emergency response system entity (Lee, [0015] “server comprising a processor configured to determine an area based on the sensing data and the rescuee information” and Fig. 18, [0201] “The routers 1802 may sense signals (e.g., distress signals or identification signals) generated from the rescuees' terminals and report the result of sensing to a building management server 1820, or a rescue team's server 1822” Lee teaches” the emergency response system entity is configured to a building management server 1820, or a rescue team's server 1822 and the server includes a processor.
Regarding Claim 11 (Currently amended), Lee discloses an emergency response system (Lee, Fig. 18, [0201] “a building management server 1820, or a rescue team's server 1822” Lee teaches an emergency response system as a rescue team’s server, comprising: 
an emergency responder terminal (Lee Fig. 6, [0122] “The rescuers' terminals 602 and 604) an emergency responder terminal as a rescuers’ terminal; 
a display communicatively coupled to the emergency responder terminal (Lee, Fig. 7, [0130] “the rescuer's terminal 700 may display reconfigured image information corresponding to the target area of rescue, together with the search information about the area” a display is couple to the emergency responder terminal (rescuer’s terminal 700) to display the search image ; and 
a non-transitory machine readable medium storing machine readable instructions that, when executed by a processor (Lee, [0101] “method (e.g., operations) may be implemented as instructions stored in a computer-readable storage medium. The instructions, when executed by a processor (e.g., the processor 102)”, cause the emergency response system to: 
detect, by a detector circuit, a propagated signal from a device; 
determine, by the processor, a location of a source of the propagated signal; 
generate, by the processor of the emergency response system, and in response to a determination that the device is not a registered non-responder terminal of the emergency response system, a generic display object representing the source of the propagated signal; 
capture, by a camera component of the emergency response system, a real-world scene; 
displaying, on a display of an emergency responder terminal, the real-world scene captured by the camera component; and 
   	displaying, on the display when the source of the propagated signal falls within a field of view of the camera component, the generic display object representing the source of the propagated signal, wherein the size and position of the generic display object displayed on the display is based on its distance from and orientation relative to the real world location and orientation of the emergency responder terminal.  
Claim 11 is substantially similar to claim 1 and is rejected based on similar analyses.
Regarding Claim 12, Lee discloses the emergency response system of claim 11, wherein generating the generic display object comprises generating the generic display object such that the generic display object provides a[[n]] color code indication of a distance from the location of the source of the propagated signal to the emergency responder terminal.
Claim 12 is substantially similar to claim 2 and is rejected based on similar analyses.
Regarding Claim 13, Lee discloses the emergency response system of claim 12, wherein the non-transitory machine readable medium further stores machine readable instructions that, when executed by a processor, cause the emergency response system to: providing, based on a selection of the generic display object, situational status information 
Claim 13 is substantially similar to claim 3 and is rejected based on similar analyses.
Regarding Claim 14 (Canceled).
Regarding Claim 15 (Canceled).
Regarding Claim 16 (Currently amended), Lee discloses the emergency response system of claim 11, further comprising a plurality of non-terminal identification components, and the non-transitory machine readable medium storing machine readable instructions that, when executor by the processor, cause the emergency response system to further: 
obtain, from the plurality of non-terminal identification components of the emergency response system, a signal strength value of the propagated signal detected by a detector circuit of each of the non-terminal identification components; and analyze, by the processor, the obtained signal strength values of the plurality of non-terminal identification components; wherein the location is a position within a space defined by the plurality of non- terminal identification components determined based on the analysis.
Claim 16 is substantially similar to claim 8 and is rejected based on similar analyses.
Regarding Claim 17, Lee discloses the emergency response system of claim 11, the non-transitory machine readable medium storing machine readable instructions that, when executor by the processor, cause the emergency response system to further: 
determine, by the processor, if the source of the propagated signal is associated with a registered non-responder terminal of the emergency response system.
Claim 17 is substantially similar to claim 5 and is rejected based on similar analyses.
Regarding Claim 18, Lee discloses the emergency response system of claim 11, wherein the camera component is affixed to a piece of emergency responder equipment such that the field of view of the camera component changes as an emergency responder changes a field of view of the emergency responder, the camera component being communicatively coupled to the emergency responder terminal (Lee, [0065] “the HMD device 400 include a camera module 415” and Fig. 7, [0124] [0126] “The information 702, 704, 706, and 708 regarding each area may be placed on a portion on the display 710 which corresponds to the direction and distance where the area is actually positioned with respect to the position of the rescuer 720” Lee teaches the field of view of the emergency responder (the rescuer 720) can be changed corresponds to the to the direction and distance where the area is actually positioned with respect to the position of the emergency responder.
Regarding Claim 19 (Currently amended), Lee discloses a method (Lee, [0009] “a method”), comprising: 
determine, by one or more processors of an emergency response system, the location of a non-responder terminal within a structure (Lee, [0114] “FIG. 6, “the router 610 may determine that rescuees carrying user devices are positioned nearby by sensing the user devices 630 located in sensible areas. For example, the user devices may also be referred to as rescuee's terminals” determining the location of a non-responder terminal (rescuee’s terminal 630, Fig. 6) within a structure using sensor/router.
generating, by the one or more processors of the emergency response system and in response to a determination that the device is not a registered non-responder terminal of the emergency response system, a generic display object representing the source of the propagated signal;
obtain, by one or more processors, sensor data from a plurality of non-terminal identification components within the structure (Lee, [0114] “Referring to FIG. 6, a distress site 600 may be, e.g., a building on fire. Multiple sensors 620 are positioned inside the building to sense a dangerous situation, and a router (or a gateway) 610 is provided in each section separated physically or spatially to communicate with sensors 620 in a corresponding section” Lee teaches one or more sensors (620 non-terminal identification components) can sense a dangerous situation within the building on fire;
 identify, by the one or more processors, an environmental status within a vicinity of each of the plurality of non-terminal identification components an environmental status (Lee, [0114] “Referring to FIG. 6, a distress site 600 may be, e.g., a building on fire. Multiple sensors 620 are positioned inside the building to sense a dangerous situation, and a router (or a gateway) 610 is provided in each section separated physically or spatially to communicate with sensors 620 in a corresponding section” Lee teaches one or more sensors (620 non-terminal identification components) can sense a dangerous situation within the building on fire (an environment status);
determine, by the one or more processors, a safe route based on one or more identified environmental statuses, a safe route comprising a path for a user associated with the non-responder terminal to travel to safety; and; display, by the one or more processors, a safe route display object on a display of the non-responder terminal (Lee, Fig. 6, [0117] “The sensors 620 may be configured to sense temperature, humidity, or harmful substances such as toxic gases or smoke and may be configured to periodically deliver or broadcast sensing data to the router 610” and [0119] Routers R1, R2, R3, R4, and R5 may gather sensing data broadcast from the sensors located within their respective sensing areas” Lee teaches a safe route (route 610) based on identified environmental statues (e.g. temperature, humidity, or harmful substances such as toxic gases or smoke) can be detected by sensors (620) for user to travel to safety and display a safe route display object on a display as shown in Fig. 6.
Claim 19 is substantially similar to claim 1 and is rejected based on similar analyses.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA VU whose telephone number is (571)272-5994. The examiner can normally be reached 8:00- 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHOA VU/Examiner, Art Unit 2611                                                                                                                                                                                                        

/SING-WAI WU/Primary Examiner, Art Unit 2611